Citation Nr: 0507591	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement to service 
connection for a bilateral knee condition.  The veteran 
timely appealed that decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The evidence clearly and unmistakably shows that the 
veteran's left knee disorder existed prior to service and was 
not permanently aggravated thereby.

3.  The preponderance of the probative evidence fails to show 
that the veteran's right knee disability was incurred or 
aggravated in service.


CONCLUSIONS OF LAW

1.  The left knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 
5107 (West 2004); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.307, 
3.309 (2004).

2.  The right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 
5107 (West 2004); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in September 2001 and 
August 2003, by informing him of the provisions of the VCAA 
and the specific evidence required to substantiate his claims 
for service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
As an alternative, he could obtain the evidence and submit it 
to the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claims.  

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  In these documents the RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf, and any evidence identified by 
the veteran that the RO was unable to obtain.  
 
Although the September 2001 and August 2003 notices were sent 
following the December 1999 decision, the veteran has had 
more than five years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the notices the RO obtained additional 
evidence, and based on that additional evidence the RO re-
adjudicated the substantive merits of the veteran's claims in 
a June 2004 supplemental statement of the case.  In re-
adjudicating the claims the RO considered all the evidence of 
record and applied the benefit-of-the doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  For these reasons the Board finds that the veteran 
has not been prejudiced by having been notified of the 
evidence needed to substantiate his claim following the RO's 
December 1999 unfavorable decision, and that VA has fulfilled 
its obligation to inform him of the evidence needed to 
substantiate his claim.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
 
The evidence associated with the claims file includes the 
veteran's service medical records, VA medical records and 
examination reports.  Although the veteran reported being 
treated by private physicians for his disability, he did not 
respond to the VA's June 2002 letter requesting release forms 
for his private physicians.  He specifically responded in 
October 2003 and May 2004 that he had no additional 
information or evidence to submit. 

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  


Factual Background

The veteran's service entrance examination revealed no 
history or findings of any knee disabilities.  Service 
medical records reveal that on December 11, 1962 the veteran 
complained of knee pain.  He reported that his knee had given 
him trouble for a long time, ever since a car accident, which 
occurred years before.  He complained of stiffness of left 
knee in the morning.  On December 17, 1962, the veteran 
complained of pain in the knee after being in the field.  A 
January 7, 1963 X-ray report showed a 3 by 3 irregular area 
of increased density in the posterior superior aspect of the 
tibia on the left giving the appearance of a chronic benign 
condition, probably representing an area of fibrous 
dysplasia, although the appearance is atypical.  No bone 
expansion or other evidence of abnormality was seen.  The 
trabecular pattern of the bone passes through the lesion.  
The examiner doubted that it was a clinical significant 
condition.  

On January 17, 1963, the veteran was referred to the 
orthopedic clinic.  The request noted that the veteran had 
pain in the left knee on extended weight bearing and exposure 
to cold.  It was further noted that the records from the 
doctor who treated the veteran in the past had been obtained.  
At the January 25, 1963 consultation, the veteran was advised 
to limit his activities to preclude marching over 2 miles and 
exposure to cold weather for more than half an hour at a 
time.  The examiner noted that the diagnosis as to the X-ray 
lesion, which had a 6 year history, include sclerosing 
osteomyelitis (Garre), osteoid osteoma, healed fibrous 
dysplasia.  The examiner stated that there was no evidence of 
knee joint pathology on physical examination.  The veteran's 
July 1963 separation exam noted normal extremities, and that 
there was no change in his physical status while on active 
duty.  

In conjunction with this claim the veteran submitted an April 
2000 letter from
Dr. J. S.  Dr. S. indicated that the veteran reported he 
suffered from bilateral knee pain in service.  Dr. S. found 
the veteran suffered from crepitus in the right knee.  No 
diagnosis was given.  

VA treatment records dated from April 2000 to May 2004 were 
obtained.  In April 2000, the veteran reported a history of 
bilateral knee pain since service without redness, heat, or 
swelling, but worse with cold weather.  Physical examination 
revealed no redness, warmth, tenderness or effusion of the 
knees.  Crepitus of the right knee was noted.  No diagnosis 
was provided.  No treatment for or diagnosis of any bilateral 
knee condition is noted in the remainder of the outpatient 
treatment records.  

On a VA medical examination in September 2003, the veteran 
reported a history of bilateral knee trauma in the 1960's, 
secondary to a fall.  He indicated he felt stiffness and 
swelling bilaterally.  The veteran reported seeing a private 
physician intermittently, but not lately.  Subjectively, the 
veteran reported intermittent pain, stiffness and swelling of 
the knees, worse with damp weather and kneeling.  He treats 
the condition with over-the-counter analgesics.  

Physical examination revealed 0 to 120 degrees of flexion and 
extension.  Crepitus of the right knee was noted.  The 
examiner noted that bilateral knee X-rays from 1963 revealed 
an area of increased density posteriorly to the left tibia 
which was probably benign, and revealed that the right knee 
was within normal limits.  Current X-rays revealed a probable 
non-ossifying fibroma of the left proximal tibia, although 
both knee joints were intact.  The examiner diagnosed non-
ossifying fibroma of the left proximal tibia, and bilateral 
patello-femoral syndrome, more likely than not service 
connected, on the left.  He then opined that it is as likely 
as not that both diagnoses were related to the old trauma in 
service.  

In May 2004 the RO sent correspondence to the veteran 
advising him that his service medical records noted that the 
veteran reported a car accident "quite some time ago," and 
asking him to provide details with regard to this accident.  
He was also asked to provide the name of the cargo ship on 
which he indicated he fell and injured his knees.  He was 
also asked to provide the names and addresses of anyone who 
could confirm his fall in service.  Finally, he was asked to 
provide an authorization form for VA to obtain his private 
treatment reports.  The veteran's only response to this 
letter was to inform VA that he had no additional medical 
records to submit, and he would not be providing a signed 
release form.


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.  If the government fails to 
rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation.  Wagner v. Principi, 310 
F.3d 1089, 1096 (Fed. Cir. 2004).

If a preexisting disorder is "noted" on entering service, 
section 1153 applies and the veteran has the burden of 
showing an increase in disability.  If there was an increase 
in disability, the burden then shifts to the government to 
show that any increase was due to the natural progress of the 
disease.  Id.

According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  See Harris v. West, 11 Vet. App. 456 (1998), aff'd 
203 F.3d 1347 (Fed. Cir. 2000).  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Analysis

Left Knee Disability

The veteran's enlistment examination was silent for a left 
knee disorder.  Thus, the veteran's left knee disorder was 
not "noted" on entrance.  Over a year after entering 
service, the veteran was seen for complaints of knee pain.  
Contrary to his report of medical history at his enlistment 
examination, the veteran gave a history of knee pain 
following an injury to his left knee after being in a car 
accident "years" prior.  There was no evidence of any fall 
in service, or any indication of trauma to the knee.  The 
service medical records merely show the veteran presenting 
with complaints of knee pain in December 1962 since his car 
accident.  The veteran was asked in a May 2004 letter to 
provide details of the accident, but he failed to do so.  

A January 1963 X-ray revealed an irregular area of increased 
density in the posterior superior aspect of the left tibia 
which was felt to be a chronic benign condition.  
Subsequently, on the orthopedic clinic report later in 
January 1963, it was noted that the veteran's past private 
treatment records had been obtained.  The examiner noted that 
the veteran had a 6 year history of the X-ray lesion, 
diagnosed as sclerosing osteomyelitis, osteoid osteoma, and 
healed fibrous dysplasia.  The examiner noted, however, that 
there was no evidence of knee joint pathology on physical 
examination.  There were no further complaints or treatment 
for left knee pain during the remainder of service, and the 
veteran's July 1963 separation exam was clinically within 
normal limits.  There were no complaints of knee pain, and a 
notation was made that there was no change in his physical 
status while on active duty.  At discharge, no physical 
profile limitations were indicated, and the veteran was 
considered to be physically qualified for separation or for 
reenlistment without re-examination.   

Although a left knee disorder was not "noted" on his 
entrance examination, the evidence, taken as a whole, 
constitutes clear and unmistakable evidence that the 
veteran's left knee condition preexisted service.  
Specifically, the in-service orthopedic examiner, after 
reviewing pre-service treatment reports, noted a 6 year 
history of the X-ray lesion, placing the inception of that 
condition well before his entrance on active duty.  This 
evidence, coupled with the statement by the veteran 
acknowledging a pre-service knee injury, constitute clear and 
unmistakable evidence that the condition existed prior to 
service.

Turning to the question of whether the pre-existing left knee 
disorder was aggravated by service, the Board notes that the 
service medical records are negative for trauma to the left 
knee.  The veteran simply presented with complaints of knee 
pain.  Specifically, from December 1962 through January 1963 
the veteran was seen for complaints of left knee pain.  
Physical examination at the end of January revealed no knee 
joint pathology on physical examination.  The examiner 
recommended no marching over 2 miles or exposure to cold for 
more than a half hour.  However, at discharge his clinical 
examination was normal, he noted no physical complaints, and 
he was not on a limited profile at that time.  

A flare-up of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Following the veteran's discharge from service, 
there record is devoid of any evidence showing left knee 
problems until September 2003, more than 39 years after his 
discharge from service.  The Court of Appeals for Veterans 
Claims has held that the absence of evidence of complaint or 
treatment for the claimed disorder for many years following 
service is clear and convincing evidence that the disorder 
was not aggravated by service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (the 
absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against 
the claim).  

In summary, the evidence clearly and unmistakably shows that 
the knee disability pre-existed the veteran's entrance on 
active duty.  The evidence also clearly and unmistakably 
indicates that the disability was not aggravated by service.  
The veteran's service medical records do not indicate an in-
service injury or permanent aggravation of the underlying 
knee disability.  The lesion noted on X-ray existed prior to 
service, and was considered to be a chronic benign condition 
with no knee joint pathology.  At most, the complaints during 
service represented a temporary flare-up that was not shown 
on his separation examination, nor is there any evidence of 
treatment for his left knee condition for more than 39 years 
after his discharge.

Although, the VA examiner opined that the veteran's left knee 
disability was "related to the old trauma in service," this 
opinion is not supported by the contemporaneous service 
medical records, and is therefore, not probative.  

The Board acknowledges that the VA examiner purportedly 
reviewed the claims file.  However, his conclusions are 
clearly based upon the history of a fall as provided by the 
veteran, and not the review of the claims file.  
Specifically, the examiner noted that the veteran suffered a 
fall in service; however, there is no evidence of any fall 
resulting in injury to the left knee in service.  In this 
regard, the veteran currently reports a fall on a cargo ship 
in summer of 1962.  The left knee treatment noted in service 
occurred in December 1962 to January 1963, and there was no 
mention of any fall or trauma, other than the pre-service car 
accident.  Moreover, the VA examiner referred to bilateral 
knee X-rays in service showing the left knee lesion and 
revealing a normal right knee; however, review of the service 
medical records fails to reveal any X-ray of the right knee 
being conducted in service.  Because the examiner's opinion 
is based on a history that is not supported by the service 
medical records, his opinion is entitled to no probative 
weight.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history and unsupported by clinical findings is not 
probative).  

For these reasons the Board finds that the left knee 
disability existed prior to the veteran entering service, and 
was not aggravated during service.  Thus, the presumption of 
sound condition on entering service has been successfully 
rebutted, and the claim for service connection for a left 
knee disorder must be denied.


Right Knee Disability

The veteran asserts that he suffered an in-service injury to 
his right knee.  However, his contemporaneous service medical 
records are silent regarding any complaints, treatment, or 
findings of any in-service injury or right knee disability.  

The first evidence of a right knee disability in the 
veteran's claims file is dated in April 2000, almost 36 
years after the veteran's discharge from service, when 
crepitus was noted.  The absence of evidence of a right knee 
disability for so many years following service is persuasive 
evidence against a finding of a right knee injury in 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

In this regard, the veteran was asked to provide release 
forms for private treatment since service, information 
concerning his claimed fall during service, and information 
for regarding witnesses to the claimed fall.  The veteran 
failed to provide any such information, simply responding 
that he had no further medical evidence to submit.  

In conclusion, there is no evidence of any right knee 
condition or injury during service, and no evidence of any 
right knee disorder until 36 years after his discharge from 
service.  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement 
to service connection for a right knee disability, and the 
claim for service connection must be denied.


ORDER


Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


